Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 81-100 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/22/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 66 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 66 encompasses a base within the cage which is not described in the original disclosure.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 66-80 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 66, the limitation “the flexible element allows at least one of an expansion and compression along a longitudinal direction of the base” is unclear which element is expandable or compressible.
In claim 68 it is unclear if an additional or previously defined flexible element is referenced.  
Claims 70,71,78,79 each refer to the at least one rigid element whereas claim 68 defines at least two rigid elements.  It is unclear whether there is at least one or at least two, or if the dependent claims intend to refer to one of the at least two rigid elements.  With further regard to claim 79, it depends from claims 74 and 66 neither of which defines any rigid elements.
Regarding claim 80 is indefinite because the claim set refers to an annuloplasty device but claim 80 suggests the device includes a delivery device.  It appears claim 80 is directed to a system including the delivery device and implantable device which should be withdrawn as directed to groups III or IV.
Claims 67,69,72-77 are rejected for depending from and including the limitations described above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 66-71,74-77,79-80 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by USPUB20070233239A1 (“Navia”).
Regarding claim 66 Navia disclose adjustable annuloplasty device 10 comprising annular cage 14 (Fig 1,3) and annular base 16 (Fig 4A-5C), the cage and base being attachable (Fig 10).  The base comprises at least one flexible element (114,116,,96,98128) such that annular shape of the base is adjustable.  The flexible element allows expansion or contraction along a longitudinal direction of the base as best understood.
Regarding claim 67, the cage and base are separately insertable and connected (Figure 10, para 0079-0081).
Regarding claim 68, the base comprises rigid elements.  Paragraphs 0062-0070 and Figures 4A-5C describe the rigidity of the struts 96/98 as flexible, pull wire 116 as rigid or flexbile, 110 as rigid, catheter 102 as flexible or rigid, and harness as flexible or semiiflexible (which may be interpreted as rigid).
Regarding claim 69, the base may comprise alternating rigid and flexible elements as described supra.
Regarding claim 70, pull wire 116 or harness 114 is pushable towards an inner annular area.
Regarding claim 71 harness 114 includes interface for connection to cage (Figure 10).
Regarding claim 74, cage comprises anchors 86.
Regarding claim 75, base comprises anchors 126 and at 130 (or teeth of Figures 5B,5C) for connecting base and cage.
Regarding claim 76-77, hooks comprise body and tips and may be shape memory alloy.
Regarding claim 79, rigid elements 102 and 1100 provide openings through which anchors may extend.
Regarding claim 80 as best understood, various transmission lines are described for adjusting cage and or base such as catheter tubes 102 and pull wire 116.

Allowable Subject Matter
Claims 72,73,78 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
USPUB 20210228356 teaches annuloplasty rings with varying rigidity.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MATTHEWS whose telephone number is (571)272-4753. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM H MATTHEWS/Primary Examiner, Art Unit 3774